Exhibit 10.15

 

===============================================================================================

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,

as Administrative Agent

 

and

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Buyer

 

and

 

PENNYMAC LOAN SERVICES, LLC,

as Seller

 

and acknowledged by

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

as Guarantor

 

__________

 

AMENDMENT NO. 2

Dated as of April 1, 2020

to the

Master Repurchase Agreement

Dated as of December 19, 2016

 

===================================

 

 








AMENDMENT NO. 2 TO

MASTER REPURCHASE AGREEMENT

 

April 1, 2020

This Amendment No. 2  (this “Amendment”) to the Series 2016-VF1 Repurchase
Agreement (defined below), is entered into as of April 1, 2020, by and among
Credit Suisse First Boston Mortgage Capital LLC, as administrative agent (the
“Administrative Agent”), Credit Suisse AG, Cayman Islands Branch, as buyer
(“Buyer”), and PennyMac Loan Services, LLC (“PLS”), as seller (“Seller”), and is
acknowledged by Private National Mortgage Acceptance Company, LLC, as guarantor
(“Guarantor”).  Capitalized terms used but not otherwise defined herein shall
have the meanings given to them in the Series 2016-VF1 Repurchase Agreement or
the Base Indenture (defined below), as applicable.

W I T N E S S E T H:

WHEREAS, Buyer, Seller and the Administrative Agent have entered into that
certain Master Repurchase Agreement, dated as of December 19, 2016, as amended
by Amendment No. 1, dated as of February 28, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Series 2016-VF1
Repurchase Agreement”);

WHEREAS, the Guarantor is party to that certain Amended and Restated Guaranty
(as amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), dated as of the date hereof, by the Guarantor in favor of Buyer;

WHEREAS, Buyer,  Seller and Administrative Agent have agreed, subject to the
terms of this Amendment, that the Series 2016-VF1 Repurchase Agreement be
amended to reflect certain agreed upon revisions to the terms of the Series
2016-VF1 Repurchase Agreement;

WHEREAS, as a condition precedent to amending the Series 2016-VF1 Repurchase
Agreement, Buyer has required the Guarantor to ratify and affirm the Guaranty on
the date hereof;

WHEREAS, PNMAC GMSR Issuer Trust, as issuer (the “Issuer”), Citibank, N.A., as
indenture trustee (in such capacity, the “Indenture Trustee”), as calculation
agent (in such capacity, the “Calculation Agent”), as paying agent (in such
capacity, the “Paying Agent”) and as securities intermediary (in such capacity,
the “Securities Intermediary”), PLS, as administrator (in such capacity, the
“Administrator”) and as servicer (in such capacity, the “Servicer”), the
Administrative Agent and Pentalpha Surveillance LLC, as credit manager, are
parties to that certain Third Amended and Restated Base Indenture, dated as of
April 1, 2020 (as may be amended, restated, supplemented, or otherwise modified
from time to time, the “Base Indenture”), as supplemented by the Amended and
Restated Series 2016-MSRVF1 Indenture Supplement, dated as February 28, 2018, as
amended by Amendment No. 1, dated as of August 10, 2018, by and among the
Issuer, the Indenture Trustee, the Calculation Agent, the Paying Agent, the
Securities Intermediary, the Administrator, the Servicer and the Administrative
Agent (as may be





-  2  -




further amended, restated, supplemented or otherwise modified from time to time,
the “Series 2016-MSRVF1 Indenture Supplement”);

WHEREAS, pursuant to Section 10.3(e)(iii) of the Base Indenture, so long as any
Note is Outstanding and until all obligations have been paid in full, PLS shall
not consent to any amendment, modification or waiver of any term or condition of
any Transaction Document, without the prior written consent of the
Administrative Agent; and

WHEREAS, pursuant to Section 4.1(a)(iii) of the Trust Agreement, the consent of
each of the Owners (as defined in the Trust Agreement) (unless an Event of
Default has occurred and is continuing), the Administrative Agent and the Series
Required Noteholders (as defined in the Base Indenture) of all Variable Funding
Notes is required for the amendment or other change to any Transaction Document
in circumstances where the consent of any Noteholder or the Administrative Agent
is required (other than an amendment or supplement to the Base Indenture
pursuant to Section 12.1 thereof);

WHEREAS, (i) pursuant to the Trust Agreement, PLS is the sole Owner, (ii)
pursuant to the Series 2016-MSRVF1 Indenture Supplement, with respect to the
Series 2016-MSRVF1 Note, any Action provided by the Base Indenture or the Series
2016-MSRVF1 Indenture Supplement to be given or taken by a Noteholder shall be
taken by CSCIB, as the buyer of the Series 2016-MSRVF1 Note under the VFN
Repurchase Agreement and (iii) pursuant to the terms of the Note Purchase
Agreement, CSCIB is the purchaser of the Series 2016-MSRADV1 Note, and therefore
CSCIB is 100% of the VFN Noteholders of the Outstanding Notes;

WHEREAS, the Series 2016-VF1 Repurchase Agreement is a Transaction Document.

NOW, THEREFORE, in consideration of the premises and mutual agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Seller, Buyer and the
Administrative Agent agree as follows:

SECTION 1.    Amendments.  The Series 2016-VF1 Repurchase Agreement is hereby
amended as follows:

(a)        Section 1.01 of the Series 2016-VF1 Repurchase Agreement is hereby
amended by deleting the definitions of “Applicable Lending Office,”  “Base
Indenture,” “MLRA Pricing Side Letter,” “Mortgage Loan Repurchase Agreement,”
clause (e) of the definition of “Obligations,” “Other Repurchase Agreements,”
“Pledged Repurchase Asset,” “Purchase Price,” “Repurchase Documents,” and “VFN
Guaranty”  in their entirety and replacing them with the following:

“Applicable Lending Office” means the “lending office” of Buyer (or of an
Affiliate of Buyer) designated in Section 10.05 hereof or such other office of
Buyer (or of an Affiliate of Buyer) as Buyer may from time to time specify to
Seller in writing as the office by which the Transactions are to be made and/or
maintained.

“Base Indenture” means the Third Amended and Restated Base Indenture, dated as
of April 1, 2020, among Buyer, Citibank, N.A., as indenture trustee, as





-  3  -




calculation agent, as paying agent and as securities intermediary, Seller, as
administrator and as servicer, CSFB, as administrative agent, and the Credit
Manager, including the schedules and exhibits thereto, as amended, restated,
supplemented or otherwise modified from time to time.

“MLRA Pricing Side Letter”  has the meaning assigned to the term in the Pricing
Side Letter.

“Mortgage Loan Repurchase Agreement”  has the meaning assigned to the term in
the Pricing Side Letter.

“Obligations” … (e) all of Seller’s and PNMAC’s, as guarantor, obligations under
the Other Repurchase Agreements and other Repurchase Documents.

“Other Repurchase Agreements” means the Mortgage Loan Repurchase Agreement and
the Series 2020-SPIADVF1 Repurchase Agreement.

“Purchase Price”  means on any date of determination:

(i)        the price at which each Purchased Asset (or portion thereof) is
transferred by Seller to Buyer, which shall equal the Asset Value of such
Purchased Asset on the related Purchase Date, minus

(ii)       the sum of (a) any Repurchase Price paid with respect to such
Purchased Asset pursuant to Section 2.03,  plus (b) any Additional Note Payment
made with respect to such Purchased Asset pursuant to Section 4.4(b) or Section
4.5(e) of the Indenture, plus (c) any Redemption Amount paid pursuant to Section
13.1 of the Indenture, plus (d) any amounts paid or applied with respect to such
Purchased Asset pursuant to Section 2.05.

“Repurchase Documents” means any or all of the “Program Agreements” as defined
in each Other Repurchase Agreement.

“Subordinate Pledge Assets” has the meaning set forth in Section 4.02(e).

“VFN Guaranty” means the Amended and Restated Guaranty, dated as of April 1,
2020, as further amended, restated, supplemented or otherwise modified from time
to time, pursuant to which VFN Guarantor fully and unconditionally guarantees
the obligations of Seller hereunder.

(b)        Section 1.01 of the Series 2016-VF1 Repurchase Agreement is hereby
amended by adding the definition of “Series 2020-SPIADVF1 Repurchase Agreement”
in proper alphabetical order as follows:

“Series 2020-SPIADVF1 Repurchase Agreement” means the Series 2020-SPIADVF1
Repurchase Agreement, dated as of April 1, 2020, among PLS, as repo seller,
CSCIB, as repo buyer and CSFB, as administrative agent, as amended, restated,
supplemented or otherwise modified from time to time.





-  4  -




(c)        Section 2.05(a) of the Series 2016-VF1 Repurchase Agreement is hereby
amended by deleting it in its entirety and replacing it as follows:

(a)        If at any time the aggregate outstanding amount of the Purchase Price
of the Note is greater than the related Asset Value (such excess, a “Margin
Deficit”), then Buyer may by notice to Seller require Seller to transfer to
Buyer cash in an amount at least equal to the Margin Deficit (such requirement,
a “Margin Call”).

(d)        Section 4.02 of the Series 2016-VF1 Repurchase Agreement is hereby
amended by deleting clause (b), (c) and (d) in their entirety and replacing them
as follows, adding a new clause (e) as follows and changing the existing clause
(e) to clause (f):

(b)        [Reserved].

(c)        Buyer and Seller hereby agree that in order to further secure
Seller’s Obligations hereunder, Seller hereby assigns, pledges, conveys and
grants to Buyer a security interest in (i) as of the Closing Date, Seller’s
rights (but not its obligations) under the Program Agreements including without
limitation any rights to receive payments thereunder or any rights to collateral
thereunder whether now owned or hereafter acquired, now existing or hereafter
created (collectively, the “Repurchase Rights”) and (ii) all collateral however
defined or described under the Program Agreements to the extent not otherwise
included under the definitions of Primary Repurchase Assets or Repurchase Rights
(such collateral, “Additional Repurchase Assets,” and collectively with the
Primary Repurchase Assets and the Repurchase Rights, the “Repurchase Assets”) to
secure the Obligations.

(d)        Seller hereby delivers an irrevocable instruction to the buyer under
any Repurchase Document that upon receipt of notice of an Event of Default under
this Agreement, the buyer thereunder is authorized and instructed to (i) remit
to Buyer hereunder directly any amounts otherwise payable to Seller and (ii)
deliver to Buyer all collateral otherwise deliverable to Seller, to the extent
all obligations then due and owing under such Other Repurchase Agreement have
been paid in full.  In furtherance of the foregoing, upon repayment of the
outstanding purchase price under any Other Repurchase Agreement and termination
of all obligations of the Seller thereunder or other termination of the related
Repurchase Documents following repayment of all obligations thereunder, the
related buyer under any Repurchase Document is hereby instructed to deliver to
Buyer hereunder any collateral (as such term may be defined under the related
Repurchase Documents) then in its possession or control.

(e)        Seller makes a subordinate pledge to the buyers under the Other
Repurchase Agreements as security for the performance by Seller of its
obligations thereunder and hereby grants, assigns and pledges to the buyers
thereunder a subordinate security interest in all of Seller’s right, title and
interest in, to and under (i) the Note identified on the Asset Schedule; (ii)
all rights to reimbursement or payment of the Note and/or amounts due in respect
thereof under the Note identified on the Asset Schedule; (iii) all records,
instruments or other documentation evidencing any of the foregoing and





-  5  -




(iv) any and all replacements, substitutions, distributions on or proceeds of
any and all of the foregoing (collectively, the “Subordinated Pledge Assets”).
Seller hereby delivers an irrevocable instruction to Buyer that upon its receipt
of notice of an “Event of Default” from the buyer under any Other Repurchase
Agreement, Buyer is authorized and instructed to (i) remit to such buyer
directly any amounts otherwise payable to Seller under this Agreement and (ii)
deliver to such buyer all Subordinated Pledge Assets otherwise deliverable to
Seller, to the extent all obligations then due and owing under this Agreement
have been paid in full.  In furtherance of the foregoing, upon repayment of the
outstanding Purchase Price and termination of all Obligations or other
termination of the Program Agreements following repayment of all obligations
thereunder, Buyer shall deliver to the buyer under any Other Repurchase
Agreement with respect to which the related purchase price remains outstanding
any Subordinated Pledge Assets then in Buyer’s possession or under its control.
The subordinate pledge set forth in this clause (e) shall automatically
terminate with respect to an Other Repurchase Agreement if Buyer or the other
buyer thereunder, is no longer CSFB, CSCIB, or any Affiliates thereof.

(e)        Section 4.07 of the Series 2016-VF1 Repurchase Agreement is hereby
amended by deleting the third sentence thereof and replacing it with the
following:

Without limiting the generality of the foregoing, Buyer may terminate the
Participation Interest in Originated MSR Excess Spread, Retained Servicing
Spread and Purchased MSR Excess Spread in accordance with the Participation
Agreement.

(f)        Section 5.03(d) of the Series 2016-VF1 Repurchase Agreement is hereby
amended by deleting “true sale” and replacing it with “safe harbor.”

(g)        Section 9.02(a) and (b) of the Series 2016-VF1 Repurchase Agreement
is hereby amended by deleting in its entirety and replacing it with the
following:

(a)        Buyer may in accordance with applicable law at any time sell to one
or more banks or other entities (“Participants”) participating interests in all
or a portion of Buyer’s rights and obligations under this Agreement and the
other Program Agreements; provided,  that (i) Seller has consented to such sale;
provided,  however, Seller’s consent shall not be required in the event that (A)
such Participant is an Affiliate of Buyer or (B) an Event of Default has
occurred; (ii) each such sale shall represent an interest in a Transaction in a
Purchase Price of $1,000,000 or more and (iii) other than with respect to a
participating interest consisting of a pro rata interest in all payments due to
Buyer under this Agreement and prior to an Event of Default Buyer receives an
opinion of a nationally recognized tax counsel experienced in such matters that
such sale will not result in the Issuer being subject to tax on its net income
as an association (or publicly traded partnership) taxable as a corporation or a
taxable mortgage pool taxable as a corporation, each for U.S. federal income tax
purposes.  In the event of any such sale by Buyer of participating interests to
a Participant, Buyer shall remain a party to the Transaction for all purposes
under this Agreement  and the Program Agreements and Seller shall continue to
deal solely and directly with Buyer in connection with Buyer’s rights and
obligations under this Agreement and the Program Agreements.





-  6  -




(b)        Buyer may in accordance with applicable law at any time assign,
pledge, hypothecate, or otherwise transfer to one or more banks, financial
institutions, investment companies, investment funds or any other Person (each,
a “Transferee”) all or a portion of Buyer’s rights and obligations under this
Agreement so long as a Noteholder of an MBS Advance VFN continues to own
interests in the outstanding Series of VFNs that are funded in an aggregate
amount that equals or exceeds the amount required to avoid an Early Amortization
Event under any outstanding Series of Term Notes and the other Program
Agreements; provided,  that (i) Seller has consented to such assignment, pledge,
hypothecation, or other transfer; provided,  however, Seller’s consent shall not
be required in the event that (A) such Transferee is an Affiliate of Buyer or
(B) an Event of Default has occurred; (ii) absent an Event of Default, Buyer
shall give at least ten days’ prior notice thereof to Seller; and (iii) that
each such sale shall represent an interest in the Transactions in an aggregate
Purchase Price of $1,000,000 or more, (iv) such Transferee shall have also
acquired the same percentage interest in each other Series of Variable Funding
Notes, unless Ginnie Mae has consented in writing to waive this requirement, and
(v) other than with respect to an assignment, pledge, hypothecation or transfer
consisting of a pro rata interest in all payments due to Buyer under this
Agreement and prior to an Event of Default Buyer received an opinion of a
nationally recognized tax counsel experienced in such matters that such
assignment, pledge, hypothecation or transfer  will not result in the Issuer
being subject to tax on its net income as an association (or publicly traded
partnership) taxable as a corporation or a taxable mortgage pool taxable as a
corporation, each for U.S. federal income tax purposes.  In the event of any
such assignment, pledge, hypothecation or transfer by Buyer of Buyer’s rights
under this Agreement and the other Program Agreements, Seller shall continue to
deal solely and directly with Buyer in connection with Buyer’s rights and
obligations under this Agreement.  Buyer (acting as agent for Seller) shall
maintain at its address referred to in Section 10.05 a register (the “Register”)
for the recordation of the names and addresses of Transferees, and the Purchase
Price outstanding and Price Differential in the Transactions held by each
thereof.  The entries in the Register shall be prima facie conclusive and
binding, and Seller may treat each Person whose name is recorded in the Register
as the owner of the Transactions recorded therein for all purposes of this
Agreement.  No assignment shall be effective until it is recorded in the
Register.

(h)        Section 10.05 of the Series 2016-VF1 Repurchase Agreement is hereby
amended by deleting all reference to Seller address and replacing it with the
following:

If to Seller:

PennyMac Loan Services, LLC

3043 Townsgate Road

Westlake Village, CA 91361

Attention:  Pamela Marsh/Richard Hetzel

Phone Number:  (805) 330-6059/ (818) 746-2877

E-mail:  pamela.marsh@pnmac.com;

richard.hetzel@pnmac.com;





-  7  -




contract.finance@pnmac.com

 

with a copy to:

PennyMac Loan Services, LLC

3043 Townsgate Road

Westlake Village, CA 91361

Attention:  Derek Stark

Phone Number:  (818) 746-2289

E-mail:  derek.stark@pnmac.com

 

(i)        Schedule 1 of the Series 2016-VF1 Repurchase Agreement is hereby
amended by deleting and replacing it with Exhibit A to this Amendment.

SECTION 2.  Consent.  Each of Buyer, Seller and Administrative Agent hereby
consents to this Amendment.

 

SECTION 3.   Reaffirmation of Guaranty.  The VFN Guarantor hereby ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of Seller to Buyer under the Series
2016-VF1 Repurchase Agreement and the related Program Agreements, as amended
hereby.

SECTION 4.   Conditions to Effectiveness of this Amendment.  This Amendment
shall become effective upon the execution and delivery of this Amendment by all
parties hereto.

SECTION 5.   No Default; Representations and Warranties.  To induce Buyer to
provide the amendments set forth herein, Seller hereby represents, warrants and
covenants that:

(a)        no Event of Default has occurred and is continuing on the date
hereof; and

(b)        Seller’s representations and warranties contained in the Series
2016-VF1 Repurchase Agreement are true and correct in all material respects and
such representations and warranties are remade as of the date hereof, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case, they were true, correct and complete in all material
respects on and as of such earlier date.

SECTION 6.   Single Agreement.  Except as expressly amended and modified by this
Amendment, all of the terms and conditions of the Series 2016-VF1 Repurchase
Agreement in full force and effect and are hereby reaffirmed.

SECTION 7.  Severability.  Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.





-  8  -




SECTION 8. GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.

SECTION 9.  Counterparts.  This Amendment may be executed simultaneously in any
number of counterparts.  Each counterpart shall be deemed to be an original, and
all such counterparts shall constitute one and the same instrument.  Delivery of
an executed counterpart of a signature page by facsimile or other electronic
means shall be effective as delivery of a manually executed counterpart of this
Amendment.

[Signatures appear on the following pages]

 



-  9  -




IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Buyer and as 100% of the VFN
Noteholders of the Outstanding Notes

 

 

 

 

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

 

 

 

 

Name:

Dominic Obaditch

 

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

By:

/s/ Margaret D. Dellafera

 

 

 

 

 

Name:

Margaret D. Dellafera

 

 

 

 

 

 

Title:

Authorized Signer

 





[Signature page to Amendment No. 2 to Series 2016-VF1 Repurchase Agreement]




 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

 

 

 

 

Name:

Dominic Obaditch

 

 

 

 

 

 

Title:

Vice President

 





[Signature page to Amendment No. 2 to Series 2016-VF1 Repurchase Agreement]




 

 

PENNYMAC LOAN SERVICES, LLC, as Seller and sole Owner

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh using an electronic signature

 

 

 

 

 

Name:

Pamela Marsh

 

 

 

 

 

 

Title:

Senior Managing Director and Treasurer

 





[Signature page to Amendment No. 2 to Series 2016-VF1 Repurchase Agreement]




 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh using an electronic signature

 

 

 

 

 

Name:

Pamela Marsh

 

 

 

 

 

 

Title:

Senior Managing Director and Treasurer

 

 



[Signature page to Amendment No. 2 to Series 2016-VF1 Repurchase Agreement]




EXHIBIT A

SCHEDULE 1

 

RESPONSIBLE OFFICERS – SELLER

SELLER AUTHORIZATIONS

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Seller under this Agreement:

Responsible Officers for execution of Program Agreements and amendments:

Name

 

Title

 

Signature

Pamela Marsh

 

Senior Managing Director and Treasurer

 

signed by Pamela Marsh using an electronic signature

 

 

Responsible Officers for execution of Transaction Notices and day-to-day
operational functions:

 

Name

 

Title

 

Signature

Pamela Marsh

 

Senior Managing Director and Treasurer

 

signed by Pamela Marsh using an electronic signature

 

 

 

 

 

Maurice Watkins

 

Managing Director, Capital
Markets

 

signed by Maurice Watkins using an electronic signature

 

 

 

 

 

Thomas Rettinger

 

Managing Director, Portfolio Risk Management

 

signed by Thomas Rettinger using an electronic signature

 

 

 

 

 

Richard Hetzel

 

Senior Vice President, Treasury

 

signed by Richard Hetzel using an electronic signature

 

 

 

 

 

Paul Newman

 

Executive Vice President, Treasury

 

signed by Paul Newman using an electronic signature

 

 

 

 

 

Angela Everest

 

Authorized Representative

 

signed by Angela Everest using an electronic signature

 

Exhibit A-1

